 



Exhibit 10-N

SELECT RETIREMENT PLAN

Amended through January 1, 2005

      Section 1. Introduction. On June 9, 1994, the Company established this
Plan for the purpose of providing voluntary retirement incentives to selected
U.S. Company employees who are assigned to Leadership Levels 1 through 5 of the
Company, or their equivalent, constituting a select group of management or
highly compensated employees.

      Section 2. Definitions. As used in the Plan, the following terms shall
have the following meanings, respectively:



  2.01  “Benefit Equalization Plan” or “BEP” means the Ford Motor Company
Benefit Equalization Plan, as it may be amended.     2.02  “Company” means Ford
Motor Company and such of its domestic Subsidiaries that participate in the
Retirement Plans.     2.03  “Contributory Service” means without duplication the
years and any fractional year of contributory service at retirement, not
exceeding one year for any calendar year, of the Eligible Executive under the
General Retirement Plan.     2.04  “Credited Service” means without duplication
the years and any fractional year of credited service at retirement, not
exceeding one year for any calendar year, of the Eligible Executive under the
General Retirement Plan.     2.05  “Deferred Equalization Plan” or “DEP” means
the Ford Motor Credit Company Deferred Equalization Plan, as it may be amended.
    2.06  “Eligible Executive” means a full time Company employee who is



  (i) at least age 55 as of the Retirement Effective Date, except as otherwise
provided in Section 8, and who has at least ten years of service recognized for
eligibility to receive a benefit under the General Retirement Plan as of the
Retirement Effective Date,

            (ii)  assigned to Leadership Levels 1 through 5 of the Company, or
their equivalents,

            (iii) selected by the Company to participate in the Select
Retirement Plan, and

            (iv) in good standing as of the last day of employment.



  An Eligible Executive shall not include a Company employee who is an employee
of Jaguar Cars, a division of the Company, until such an employee becomes a
participant in one or more of the Retirement Plans, and then only to the extent
of service recognized under such Retirement Plans for benefit calculation
purposes.



  2.07  “Executive Separation Allowance Plan” or “ESAP” means the Ford Motor
Company Executive Separation Allowance Plan, as it may be amended.     2.08 
“General Retirement Plan” or “GRP” means the Ford Motor Company General
Retirement Plan, as it may be amended.     2.09  “Plan” means the Select
Retirement Plan of Ford Motor Company.     2.10  “Retired Executive” means an
Eligible Executive who voluntarily elects to retire from the Company under the
terms and conditions of this Plan and who retires on the Retirement Effective
Date.



--------------------------------------------------------------------------------



 





  2.11  “Retirement Effective Date” means the date that the Eligible Executive
and the Company mutually agree shall be the effective date of his or her
retirement under the Company’s Retirement Plans, and such date shall be only on
the first of a month. If a Retired Executive elects an ESAP benefit as of the
Retirement Effective Date and defers receipt of the GRP benefit until the
Retired Executive attains age 65, Retirement Effective Date means the date the
Retired Executive commences receipt of the GRP benefit, for purposes of
determining the minimum 15% improvement described in Section 5.01.     2.12 
“Retirement Plans” means the General Retirement Plan, the Benefit Equalization
Plan, the Supplemental Executive Retirement Plan, the Executive Separation
Allowance Plan and the Deferred Equalization Plan.     2.13  “Select
Benefits” means the retirement benefits described in Section 5 of this Plan.    
2.14  “Subsidiary” means, as applied with respect to any person or legal entity
specified, (i) a person or legal entity a majority of the voting stock of which
is owned or controlled, directly or indirectly, by the person or legal entity
specified or (ii) any other type of business organization in which the person or
legal entity specified owns or controls, directly or indirectly, a majority
interest.     2.15  “Supplemental Executive Retirement Plan” or “SERP” means the
Ford Motor Company Supplemental Executive Retirement Plan, as it may be amended.

      Section 3. Elections



  3.01  Effective Elections. An Eligible Executive who voluntarily elects to
retire under the terms of the Plan must submit to the Company a completed and
signed election form stating that the retirement is voluntary and designating a
Retirement Effective Date. The Company shall provide the election forms and no
other election forms shall be used.     3.02  Revocations of Elections. An
Eligible Executive may revoke an election to retire by giving written notice to
the Company prior to the Retirement Effective Date. No revocations will be
effective if received after the Retirement Effective Date.

      Section 4. Eligibility for Retirement Plans. The eligibility of an
Eligible Executive to receive a benefit under this Plan shall be determined in
accordance with the provisions of the Retirement Plans after giving effect to
the following adjustments:



  Eligibility Service under the SERP shall be adjusted by adding three years of
Eligibility Service to the years of Eligibility Service the Eligible Executive
has attained as of the Retirement Effective Date; and     For purposes of
meeting the minimum eligibility requirements under Section 2 of ESAP, (i) three
years of Executive Roll service shall be added to the Eligible Retired
Executive’s Executive Roll Service as of the Retirement Effective Date, and
(ii) three years of Contributory Service shall be added to the Eligible
Executive’s years of Contributory Service as of the Retirement Effective Date,
without the requirement of employee contributions.

In the event an Eligible Executive becomes eligible to receive a benefit under
this Plan solely because of the service adjustments described above, the Select
Benefits shall be calculated as provided in Section 5 below and shall be payable
exclusively under this Plan rather than SERP or ESAP, as applicable.



--------------------------------------------------------------------------------



 



      Section 5. Calculation of Select Benefits.



  5.01  GRP Select Benefits. The GRP Select Benefit payable to a Retired
Executive shall be an amount equal to the difference between (X) and (Y) where
(X) is the GRP benefit determined under the terms of the GRP after giving effect
to the following adjustments:



  Add three years to the Retired Executive’s attained age as of the Retirement
Effective Date only for the purpose of determining the applicable early
retirement reduction factors set forth in Appendix G to the GRP and three years
to the Retired Executive’s years of Contributory Service as of the Retirement
Effective Date, without the requirement of employee contributions; and     Final
Average Monthly Salary for a Retired Executive under the terms of this Plan
shall be determined as if the Retired Executive had been a Contributing member
and received Contributory Service for three additional years after the
Retirement Effective Date at the Retired Executive’s Salary in effect as of the
date immediately preceding the Retirement Effective Date;



  and (Y) is the GRP benefit determined under the terms of the GRP in effect as
of the Retirement Effective Date, regardless of whether an application for GRP
benefits has been submitted or GRP benefit payments have begun.     The GRP
Select Benefit determined as of the Retirement Effective Date shall be an amount
equal to at least a fifteen percent (15%) improvement to the GRP benefit
determined under the terms of the GRP in effect as of the Retirement Effective
Date. If the Retired Executive’s benefit under the GRP is redetermined at Age 62
and One Month, the GRP Select Benefit shall be redetermined and adjusted such
that the GRP Select Benefit shall be an amount equal to at least a fifteen
percent (15%) improvement to the GRP benefit redetermined under the terms of the
GRP then in effect as of the redetermination date.



  5.02  SERP Select Benefits. The SERP Select Benefit applicable to a Retired
Executive who is otherwise eligible, or who becomes eligible, for a SERP benefit
under the terms of the SERP in effect as of the Retirement Effective Date, as
modified by Section 4 of this Plan, shall be an amount equal to the difference
between (X) and (Y) where (X) is the SERP benefit determined under the terms of
the SERP after giving effect to the following adjustments:



  Add three years to the Retired Executive’s attained age as of the Retirement
Effective Date and three years of Credited Service to the Retired Executive’s
years of Credited Service as of the Retirement Effective Date; and     The Final
Five Year Average Base Salary for a Retired Executive receiving Credited Service
immediately preceding his or her Retirement Effective Date under the terms of
this Plan shall be determined as if the Retired Executive had continued to
receive Credited Service for three additional years after the Retirement
Effective Date at the Retired Executive’s Monthly Base Salary;



  and (Y) is the SERP benefit determined under the terms of the SERP in effect
as of the Retirement Effective Date.     The SERP Select Benefit determined as
of the Retirement Effective Date shall be an amount equal to at least a fifteen
percent (15%) improvement to the SERP benefit determined under the terms of the
SERP in effect as of the Retirement Effective Date.



  5.03  ESAP Select Benefits. The ESAP Select Benefit applicable to a Retired
Executive who is otherwise eligible, or who becomes eligible, for an ESAP
benefit under the terms of the ESAP in effect as of the Retirement Effective
Date, as modified by Section 4 of this Plan,



--------------------------------------------------------------------------------



 



  shall be an amount equal to the difference between (X) and (Y) where (X) is
the ESAP benefit determined under the terms of the ESAP in effect as of the
Retirement Effective Date after giving effect to the following adjustments:



  Add three years to the Retired Executive’s attained age as of the Retirement
Effective Date; and     Add three years of service to the Retired Executive’s
years of service as of the Retirement Effective Date;



  and (Y) is the ESAP benefit calculated under the terms of the ESAP in effect
as of the Retirement Effective Date.     The ESAP Select Benefit determined as
of the Retirement Effective Date shall be an amount equal to at least a fifteen
percent (15%) improvement to the ESAP benefit determined under the terms of the
ESAP in effect as of the Retirement Effective Date.



  5.04  DEP Select Benefits. The DEP Select Benefit applicable to a Retired
Executive who is otherwise eligible for a DEP benefit under the terms of the DEP
in effect as of the Retirement Effective Date, shall be an amount equal to the
difference between (X) and (Y) where (X) is the DEP benefit determined under the
terms of the DEP after adjusting Final Average Monthly Salary as if the Retired
Executive had been a Contributing member and received Contributory Service for
three additional years after the Retirement Effective Date at the Retired
Executive’s Salary and (Y) is the DEP benefit determined under the terms of the
DEP in effect as of the Retirement Effective Date.

      Section 6. Administration of Select Benefits. Except as otherwise
specifically provided in this Plan, the Select Benefits attributable to the
Retirement Plans shall be administered by the Company in the same manner as if
the Select Benefits were payable directly from such Retirement Plans. This means
that the underlying eligibility rules (except as modified by Section 4 of this
Plan), vesting rules, earning out provisions and survivorship provisions of the
Retirement Plans, if any, shall apply to the Select Benefits as if such
provisions were fully incorporated in this Plan.

      Section 7. Payments. The Select Benefits determined under Section 5 shall
be payable out of the Company’s general funds monthly, beginning on the
Retirement Effective Date. Payments to a Retired Executive shall cease at the
end of the month in which the Retired Executive dies. Survivor benefits, if any,
payable under this Plan shall be determined in accordance with the Retirement
Plans after giving effect to the adjustments described herein.

      Section 8. Reduction of Minimum Age Eligibility.



  8.01  Authority to Reduce Minimum Age Eligibility. The Chief Executive Officer
of the Company shall have the authority, from time to time in his or her sole
and absolute discretion, to reduce the minimum age eligibility specified in
Section 2.06(i) of the Plan from age 55 to age 52.     8.02  Under Age 55 Select
Benefits. If an Eligible Executive becomes eligible to receive a Select Benefit
under this Plan pursuant to Section 8.01, the Select Benefits shall be
calculated as provided in Sections 5 and 7 above. When a benefit becomes payable
to the Eligible Executive under the Retirement Plans, the amount of the Select
Benefits shall be reduced by the amounts payable from such other Retirement
Plans.     8.03  Subsidiary Retirement Plans. If an Eligible Executive under age
55 would have become eligible for a regular early retirement benefit from a
Subsidiary’s retirement plan if he or she had remained in Subsidiary employment
until the minimum age or service eligibility requirements under such
Subsidiary’s plan were met, this Plan shall pay the equivalent Subsidiary early
retirement benefit that otherwise would have been paid if the minimum
eligibility requirements were met on the Retirement Effective Date. The payment
shall



--------------------------------------------------------------------------------



 



  cease at such time as the regular early retirement benefit from the
Subsidiary’s plan becomes payable. If the Subsidiary’s plan shall pay only a
deferred vested benefit at age 55, the payment shall cease at death of the
Eligible Executive. Survivor benefits, if any, shall cease at death of the
Surviving Spouse. Any payments payable under this Plan shall be reduced by the
amount of the deferred vested or survivor’s benefit payable under such
Subsidiary’s plan. The amounts payable pursuant to this paragraph shall be in
addition to any other Select Benefits that otherwise may be payable under this
Plan.

      Section 9. General Provisions.



  9.01  Plan Administration and Interpretation. The Vice President — Human
Resources and the Group Vice President and Chief Financial Officer shall have
full power and authority on behalf of the Company to administer and interpret
the Plan. In the event of a change in a designated officer’s title, the officer
or officers with functional responsibility for the Retirement Plans shall have
the power and authority to administer and interpret the Plan. All decisions with
respect to the administration and interpretation of the Plan shall be final and
binding upon all persons.     9.02  Deductions. The Company may deduct from any
payment of Select Benefits to a Retired Executive all amounts owing to it by
such Retired Executive for any reason, and all taxes required by law or
government regulation to be deducted or withheld.     9.03  No Contract of
Employment. The Plan is an expression of the Company’s present policy with
respect to Eligible Executives. It is not a part of any contract of employment.
No Eligible Executive, Retired Executive or any other person shall have any
legal or other right to any Select Benefit.     9.04  No Company Reemployment. A
Retired Executive shall not be eligible for reemployment by the Company either
directly or indirectly through an agency or otherwise. This includes, but is not
limited to, employment of a Retired Executive by the Company as a supplemental
employee, independent contractor, consultant, advisor, or agency employee,
regardless of the length of employment. It also includes employment of a Retired
Executive by a sole or single source supplier to the Company, or employment by
any supplier of the Company if the responsibilities of the Retired Executive
relate primarily to the Company’s business with the supplier, and are not merely
incidental to the performance of the Retired Executive’s other job duties. A
review panel consisting of at least two representatives from Human Resources and
one representative from the Office of the General Counsel shall be established
to review Retired Executive’s requests for reemployment. The Retired Executive
shall furnish to the Review Panel such information about the proposed employment
as is reasonably requested to enable the Review Panel to evaluate the request.
The Review Panel shall have sole and absolute discretion to determine whether
the request for reemployment violates this provision. Decisions of the Review
Panel are final and binding on all parties and are not subject to further
review.



  The reemployment condition may be waived by the Executive Personnel Committee
(EPC) if the proposed employment advances the strategic interests of the Company
or is otherwise determined to be in the best interests of the Company.     In
the event a Retired Executive becomes reemployed in violation of this provision
without obtaining a waiver, the EPC may suspend Select Benefits retroactively to
the date of reemployment and recover amounts overpaid from the Retired
Executive’s non-qualified benefits, if any, or any other source permitted by
law. The EPC also may terminate a Retired Executive’s future eligibility for
Select Benefits or take any other action reasonably necessary, in the EPC’s sole
discretion, to enforce the provisions of this Section.



--------------------------------------------------------------------------------



 





  9.05  Select Benefits Not Funded. The Company’s obligations under this Plan
are not funded. Select Benefits under this Plan shall be payable only out of the
general funds of the Company.     9.06  Continuing Plan. The Plan shall be an
ongoing Plan and shall be made available at the discretion of the Company. The
Company may designate certain periods within a calendar year in which offers of
Select Benefits may be made and may provide that no offers of Select Benefits
may be accepted before or after designated dates within a calendar year. The
Company also may limit the offer of Select Benefits to those within a designated
salary roll or band. Select Benefits may be combined with additional types of
termination incentives upon the direction of the Company. Provisions of such
other termination incentives are not governed by the terms of this Plan.    
9.07  Governing Law. Except as otherwise provided under federal law, the Plan
and all rights thereunder shall be governed, construed and administered in
accordance with the laws of the State of Michigan.     9.08  Amendment or
Termination. The Company reserves the right to modify or amend, in whole or in
part, or to terminate this Plan, at any time without notice.     9.09  Terms Not
Otherwise Defined. Capitalized terms not otherwise defined in this Plan shall
have the same meanings ascribed to such terms under the applicable Retirement
Plans.     9.10  Miscellaneous. Notwithstanding anything contained in the Plan
to the contrary, no otherwise permissible election is allowed that would trigger
taxation of any amount under section 409(A) of the Internal Revenue Code of
1986, as amended.